Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 22 are objected to because of the following informalities:  
a)	In line 1 of claim 1, please add/insert “(NR)” after New Radio;
b)	In line 1 of claim 22, please add/insert “(NR)” after New Radio;
  Appropriate correction is required.
CLAIM INTEREPRETATION
3.    The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for: generating…, causing transmission” in claim 22.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of claim 22; (Fig.8, i.e. items 810 and 830…). 
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A)	Claims 1-3, 6, 9-11, 14-17 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LATHEEF (US 2020/0351735 A1). 
As per claim 1, LATHEEF discloses an apparatus of a New Radio (LATHEEF, ¶0007, method and apparatus for New Radio (NR)) Radio Access Network (RAN) node (LATHEEF, ¶0005, of RAN node (i.e. gNodeB, ¶0035)), the apparatus comprising: a Radio Frequency (RF) circuitry interface to send and receive messages to and from a RF circuitry (LATHEEF, ¶0014, transceiver configured to transmit and receive message) ; and one or more processors coupled to the RF circuitry interface (LATHEEF, ¶0014, controller coupled to the transceiver), the one or more processors to: generate a conditional handover (CHO) execution message to a user equipment (UE) (LATHEEF , ¶0014, cause a conditional handover or CHO execution message to a terminal), the CHO execution message including a plurality of execution conditions to trigger execution of a handover (HO) of the UE from the RAN node to a target RAN node (LATHEEF , ¶0014, message including a configuration for conditional handover (CHO) wherein the configuration for CHO includes an execution condition associated with a candidate target cell (i.e. target RAN node)); and cause transmission of the CHO execution message to the UE (LATHEEF , ¶0014, transmitting the CHO execution message to the terminal).  
 	As per claim 2 as applied to claim 1 above, LATHEEF further discloses wherein the plurality of execution conditions correspond to respective event identifications (IDs) to identify events to trigger execution of the HO by the UE (LATHEEF , ¶0014 and ¶0063-64, execution conditions corresponds to measurement event ID(s) to identify event (i.e. A3 event or A5 event) to trigger execution of handover by the terminal). 
 	As per claim 3 as applied to claim 2 above, LATHEEF further discloses wherein the event IDs including information on one or more times to trigger (TTTs) corresponding to an execution trigger time of the HO (LATHEEF , ¶0087, time to trigger by timer is started on sending the measurement report that triggers the CHO execution to the base station). 
As per claim 6 as applied to claim 1 above, LATHEEF further discloses process a measurement report from the UE (LATHEEF, ¶0014, process a measurement report from the terminal); and generate and cause to transmit the CHO execution message based on the measurement report (LATHEEF, ¶0014, cause to transmit the CHO execution message based on the measurement report). 
As per claim 9, LATHEEF discloses one or more non-transitory computer-readable media (LATHEEF, ¶0053, non-transitory storage medium) comprising instructions to cause an apparatus of a New Radio (NR) User Equipment (UE) (LATHEEF, ¶0055, of NR UE 100), upon execution of the instructions by one or more processors of the apparatus (LATHEEF, ¶0053, processors), to perform operations including: processing a conditional handover (CHO) execution message from a NR gNodeB (LATHEEF , ¶0014, processing a conditional handover or CHO execution message from a cell (i.e. NR gNodeB; ¶0035)), the CHO execution message including a plurality of execution conditions to trigger execution of a handover (HO) of the UE from the NR gNodeB to a target NR gNodeB (LATHEEF, ¶0014, message including a configuration for conditional handover (CHO) wherein the configuration for CHO includes an execution condition associated to a candidate target cell (i.e. target NR gNodeB node)); and based on the plurality of execution conditions, executing a handover (HO) process from the NR gNodeB to a target NR gNodeB (LATHEEF, ¶0014 and ¶0035, based on execution condition(s) executing a handover the UE from its control (i.e., a source cell) to another gNB or another cell (i.e., a target cell)).
As per claim 10 as applied to claim 9 above, LATHEEF further discloses wherein the plurality of execution conditions correspond to respective event identifications (IDs) to identify events to trigger execution of the HO by the UE (LATHEEF , ¶0014 and ¶0063-64, execution conditions corresponds to measurement event ID(s) to identify event (i.e. A3 event or A5 event) to trigger execution of handover by the terminal). 
 	As per claim 11 as applied to claim 9 above, LATHEEF further discloses wherein the event IDs including information on one or more times to trigger (TTTs) corresponding to an execution trigger time of the HO (LATHEEF, ¶0087, time to trigger by timer is started on sending the measurement report that triggers the CHO execution to the base station). 
 	As per claim 14 as applied to claim 9 above, LATHEEF further discloses wherein the operations further include determining whether entering conditions of the plurality of execution conditions have been met (LATHEEF, ¶0014, determining whether execution condition including the first measurement ID and the second measurement ID are fulfilled/ met). 
As per claim 15, LATHEEF discloses a method to be performed by an apparatus of a New Radio (NR) (LATHEEF , ¶0007, method and apparatus for New Radio (NR)) Radio Access Network (RAN) node (LATHEEF , ¶0005, of RAN node (i.e. gNodeB, ¶0035)), including: generating a conditional handover (CHO) execution message to a user equipment (UE) (LATHEEF , ¶0014, cause a conditional handover or CHO execution message to a terminal), the CHO execution message including a plurality of execution conditions to trigger execution of a handover (HO) of the UE from the RAN node to a target RAN node (LATHEEF , ¶0014, message including a configuration for conditional handover (CHO) wherein the configuration for CHO includes an execution condition associated with a candidate target cell (i.e. target RAN node)); and causing transmission of the CHO execution message to the UE (LATHEEF , ¶0014, transmitting the CHO execution message to the terminal).  
 	As per claim 16 as applied to claim 15 above, LATHEEF further discloses wherein the plurality of execution conditions correspond to respective event identifications (IDs) to identify events to trigger execution of the HO by the UE (LATHEEF , ¶0014 and ¶0063-64, execution conditions corresponds to measurement event ID(s) to identify event (i.e. A3 event or A5 event) to trigger execution of handover by the terminal). 
 	As per claim 17 as applied to claim 16 above, LATHEEF further discloses wherein the event IDs including information on one or more times to trigger (TTTs) corresponding to an execution trigger time of the HO (LATHEEF , ¶0087, time to trigger by timer is started on sending the measurement report that triggers the CHO execution to the base station). 
As per claim 20 as applied to claim 15 above, LATHEEF further discloses processing a measurement report from the UE (LATHEEF, ¶0014, process a measurement report from the terminal); and generating and cause to transmit the CHO execution message based on the measurement report (LATHEEF, ¶0014, cause to transmit the CHO execution message based on the measurement report). 
As per claim 21 as applied to claim 15 above, LATHEEF further discloses transmitting the CHO execution message to the UE (LATHEEF , ¶0014, transmitting the CHO execution message to the terminal or UE).  
As per claim 22, LATHEEF discloses an apparatus of a New Radio (NR) (LATHEEF , ¶0007, method and apparatus for New Radio (NR)) Radio Access Network (RAN) node (LATHEEF , ¶0005, of RAN node (i.e. gNodeB, ¶0035)), comprising: means for generating a conditional handover (CHO) execution message to a user equipment (UE) (LATHEEF , ¶0014, cause a conditional handover or CHO execution message to a terminal), the CHO execution message including a plurality of execution conditions to trigger execution of a handover (HO) of the UE from the RAN node to a target RAN node (LATHEEF , ¶0014, message including a configuration for conditional handover (CHO) wherein the configuration for CHO includes an execution condition associated with a candidate target cell (i.e. target RAN node)); and means for causing transmission of the CHO execution message to the UE (LATHEEF , ¶0014, transmitting the CHO execution message to the terminal).  
 	As per claim 23 as applied to claim 22 above, LATHEEF further discloses wherein the plurality of execution conditions correspond to respective event identifications (IDs) to identify events to trigger execution of the HO by the UE (LATHEEF , ¶0014 and ¶0063-64, execution conditions corresponds to measurement event ID(s) to identify event (i.e. A3 event or A5 event) to trigger execution of handover by the terminal). 
 	As per claim 24 as applied to claim 22 above, LATHEEF further discloses wherein the event IDs including information on one or more times to trigger (TTTs) corresponding to an execution trigger time of the HO (LATHEEF , ¶0087, time to trigger by timer is started on sending the measurement report that triggers the CHO execution to the base station).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 4-5, 12-13, 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LATHEEF (US 2020/0351735 A1) in view of MIN (US 20210176683 A1). 
 	As per claim 4 as applied to claim 3 above, LATHEEF does not explicitly disclose wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs.  
	In the same field of endeavor, MIN teaches wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs (MIN, Fig.6 and ¶0087 and ¶0095, separate TTT value corresponding to respective ones of the event (i.e. event A3)).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
 	As per claim 5 as applied to claim 1 above, LATHEEF does not explicitly disclose wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message.
 	In the same field of endeavor, MIN teaches wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message (MIN, Fig.6 and ¶0067, control message corresponds to information element (IE) in RRC connection message).    
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
As per claim 12 as applied to claim 9 above, LATHEEF does not explicitly disclose wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs.  
	In the same field of endeavor, MIN teaches wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs (MIN, Fig.6 and ¶0087 and ¶0095, separate TTT value corresponding to respective ones of the event (i.e. event A3)).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
 	As per claim 13 as applied to claim 9 above, LATHEEF does not explicitly disclose wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message.
 	In the same field of endeavor, MIN teaches wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message (MIN, Fig.6 and ¶0067, control message corresponds to information element (IE) in RRC connection message).    
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
 	As per claim 18 as applied to claim 15 above, LATHEEF does not explicitly disclose wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs.  
	In the same field of endeavor, MIN teaches wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs (MIN, Fig.6 and ¶0087 and ¶0095, separate TTT value corresponding to respective ones of the event (i.e. event A3)).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
 	As per claim 19 as applied to claim 15 above, LATHEEF does not explicitly disclose wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message.
 	In the same field of endeavor, MIN teaches wherein the CHO execution message corresponds to an information element in a radio resource control (RRC) message (MIN, Fig.6 and ¶0067, control message corresponds to information element (IE) in RRC connection message).    
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
 	As per claim 25 as applied to claim 24 above, LATHEEF does not explicitly disclose wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs.  
	In the same field of endeavor, MIN teaches wherein the one or more TTTs include one of a common TTT corresponding to all event IDs or separate TTTs corresponding to respective ones of the event IDs (MIN, Fig.6 and ¶0087 and ¶0095, separate TTT value corresponding to respective ones of the event (i.e. event A3)).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of MIN into LATHEEF invention in order to provide a time to trigger for Handover (HO) of user equipment and time period for cell reselection of the UE to support demand for high-speed data in a mobile communication system.
B)	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over LATHEEF (US 2020/0351735 A1) in view of Yu (US 20190182898 A1). 
 	As per claim 7 as applied to claim 1 above, LATHEEF does not disclose further including a radio front end module coupled to the one or more processors. 
 	In the same field of endeavor, Yu teaches further including a radio front end module coupled to the one or more processors (Shrestha, Fig.3, ¶0047, radio front end module (RFEM) coupled to the processor 305). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Yu into LATHEEF invention in order to support communication and exchanging data between base stations and mobile device operating in cellular network while increasing data rates and capacity. 
 	As per claim 8 as applied to claim 7 above, LATHEEF in view of Yu teaches further including one or more antennas coupled to the radio front end module, the one or more antennas configured to transmit the CHO execution message to the UE (Shrestha, Fig.3, ¶0065, transceiver or antenna coupled to radio front end module to transmit and receive messages).   
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643